NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                   Submitted May 13, 2016* 
                                    Decided May 16, 2016 
                                                
                                            Before 
 
                               MICHAEL S. KANNE, Circuit Judge 
                                
                               DIANE S. SYKES, Circuit Judge 
                                
                               DAVID F. HAMILTON, Circuit Judge 
        
No. 15‐1629 
 
RICHARD M. SMEGO,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Central District of Illinois.
                                                     
      v.                                            No. 08‐3142 
                                                     
JACQUELINE MITCHELL,                                Sue E. Myerscough, 
      Defendant‐Appellee.                           Judge. 
 
                                           O R D E R 

       This  case  is  before  us  for  the  second  time.  Richard Smego,  a  civil  detainee  at 
Rushville  Treatment  and  Detention  Facility  in  Illinois,  sued  the  facility’s  dentist, 
Dr. Jacqueline Mitchell,  claiming  that  she  was  deliberately  indifferent  to  his  need  for 
dental care, in violation of the Fourteenth Amendment. See 42 U.S.C. § 1983. Previously 
we  overturned  the  grant  of  summary  judgment  for  Mitchell  and  remanded  for  trial. 
Smego v. Mitchell, 723 F.3d 752 (7th Cir. 2013). On remand a jury found in favor of Mitchell, 
and though Smego argues that defense counsel had prejudiced the jury through improper 
                                                 
            * After examining the briefs and the record, we have concluded that oral argument 

is unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 15‐1629                                                                         Page 2 
 
questioning and argument, he did not seek a mistrial or, in most instances, even object to 
the perceived errors. Smego thus failed to preserve his appellate claims, and on that basis 
we affirm the judgment.   

        The  evidence  at  trial  was  not  flattering  to  Dr. Mitchell,  who  works  for 
Wexford Health Sources, a contract healthcare provider for the 550 detainees at Rushville. 
Dr. Mitchell, who works fifteen hours per week as the lone dentist at Rushville, first saw 
Smego  during  the  intake  process  when  he  entered  the  facility  in  December 2005.  As 
evidenced by the notes that Mitchell personally wrote in Smego’s medical chart, she had 
known since that very first encounter that he needed significant dental work. That day 
Mitchell herself counted a total of twelve cavities in ten of Smego’s teeth, and at trial he 
testified that he specifically told her that a front tooth was turning dark in color, and that 
an upper molar (#2 on the dental numbering system) was cracked. Both of these teeth, he 
explained, were sensitive. 

       At that intake session Dr. Mitchell promised to begin treatment in early 2006. She 
documented  that  plan  in  Smego’s  medical  chart,  but  afterward  she  never  followed 
through. It was only because the medical staff had scheduled Smego for a routine, annual 
checkup and cleaning on June 24, 2007—eighteen months after his intake appointment—
that  Smego  saw  Mitchell  a  second  time.  He  told  the  defendant  that  a  checkup  was 
unnecessary because his teeth hurt and the need for fillings had been established already, 
but Mitchell told him that she didn’t have the necessary “supplies” and thus couldn’t do 
anything  for  him  that  day.  At  trial  Mitchell  admitted  that  this  statement  was  a  lie,  as 
records obtained by Smego confirm that Mitchell had filled cavities for another detainee 
that very day. Mitchell cleaned Smego’s teeth but did nothing else, telling him that he did 
not get to “pick and choose” what services would be provided or when. 

         That visit ended with Dr. Mitchell writing in Smego’s medical chart that she would 
fill his #2 upper molar and a different, lower molar (#31 on the dental chart) at his next 
visit. Smego was scheduled for another appointment the following month, on July 1, but 
instead  of  seeing  the  dentist,  he  was  met  by  a  hygienist  (coincidentally,  Dr. Mitchell’s 
daughter),  who  explained,  once  again,  that  the  materials  needed  to  fill  his  teeth  were 
unavailable. Smego protested about the delay, he told the jury, but the hygienist warned 
that being a “pest” would not help him. Smego was called back on July 23, and this time 
Dr. Mitchell placed a temporary filling in tooth #31. A month later, on August 25, he was 
seen  again,  and  this  time  Mitchell  turned  her  attention  to  tooth #2.  When  she  started 
drilling, however, Mitchell discovered that a second cavity had developed since Smego’s 
No. 15‐1629                                                                                 Page 3 
 
intake  visit,  and  thus  she  instead  extracted  that  molar  because  it  no  longer  could  be 
salvaged. 

        After  the  extraction  it  was  another  eight  months  before  Smego  next  saw 
Dr. Mitchell.  That  appointment  on  May 5, 2008,  was  prompted  by  Smego’s  healthcare 
request complaining that the temporary filling in the other molar, tooth #31, had fallen 
out.  Before  this  appointment  Smego  had  started  complaining  about  dental  pain  to  his 
therapist, who also was his designated liaison to Rushville’s medical staff. The therapist 
alerted Rushville’s medical director and also sent an e‐mail directly to Dr. Mitchell, who 
acknowledged the inquiry but did nothing else. According to Smego, when Mitchell did 
see him on May 4, she first told him that this molar also should be extracted because too 
much time had passed for it to be saved. Smego disagreed with extracting the tooth, so 
Mitchell instead put in another temporary filling, this one medicated because the tooth 
was  abscessed. Mitchell then  scheduled an appointment to  put  in a  permanent filling. 
That  appointment  was  postponed,  however,  because  of  broken  equipment,  and  the 
permanent filling was not placed until later in June 2008. 

       Two  months  later,  shortly  after  filing  this  lawsuit,  Smego  submitted  another 
healthcare  request  complaining  of  pain  from  a  tooth  that  he  said  was  “literally  falling 
apart.”  He  was  seen  by  Dr. Mitchell  on  September 22,  2008,  and  that  day  she  placed 
temporary fillings in three front teeth, all of which had been identified as needing fillings 
nearly three years earlier. Mitchell told Smego that she would schedule him to return for 
permanent fillings in the coming weeks, but, once again, Mitchell did not follow through. 
Rather, much like Smego’s visit in June 2007, he finally saw the defendant again when, 
two years later, the medical staff scheduled him for another “annual,” routine checkup 
and cleaning. When Smego asked about the permanent fillings, Mitchell told him that she 
was about to take medical leave and wouldn’t be able to see him again until March 2011. 
That  month  the  permanent  fillings  were  installed  on  those  three  teeth,  as  well  as  two 
others. In addition, Mitchell placed temporary fillings on six other teeth. 

       All of this trial evidence closely tracked the evidence at summary judgment, which 
we characterized as “ample” for a jury to find both that Dr. Mitchell knew about Smego’s 
need  for  dental  care  and  that  the  treatment  she  was  providing  was  “clearly 
inappropriate.”  See Smego,  723  F.3d  at  756–57.  The  latter  conclusion  was  endorsed  by 
Smego’s expert witness, Dr. Jay Shulman, who testified that Dr. Mitchell had violated the 
standard  of  care  by  not  providing  timely  treatment.  Shulman  emphasized  that,  rather 
than acquiescing to inadequate resources and doing nothing, Dr. Mitchell was obligated 
No. 15‐1629                                                                       Page 4 
 
to seek assistance from outside dentists. In her own testimony Mitchell conceded that she 
had the authority to engage private dentists but never exercised that authority. 

        That  is  a summary of the relevant  evidence  presented to the  jury. But  after  our 
remand the district court had recruited counsel for Smego, who then successfully moved 
in limine to bar Dr. Mitchell from disparaging Smego or referring to his criminal history, 
and from eliciting testimony that Wexford had purportedly tried without success to hire 
another  dentist  to  assist  Mitchell.  Yet  as  the  four‐day  trial  opened,  Mitchell’s  lawyer, 
Robert Vogt,  immediately  promised  the  jurors  that  they  would  hear  evidence  that 
Wexford had tried without success to recruit more dentists. Vogt returned to this theme 
several  times  during  the  presentation  of  evidence,  at  one  point  asking  Dr. Shulman, 
Smego’s expert, whether anyone else would work as a dentist at Rushville. Another time 
Vogt  engaged  in  a  lengthy  exchange  with  Rushville’s  director  of  nursing,  who  agreed 
with counsel that Wexford had tried for several years to get help for Mitchell, and that if 
she were to quit, “there would be no dentist there.” Then during closing argument Vogt 
insisted that Mitchell had done “exactly the right thing” by going to Rushville to “provide 
services to patients like Mr. Smego because in the end nobody else would.” Smego had 
objected to Vogt’s question to Dr. Shulman, which the district court sustained on the basis 
of its pretrial ruling. Smego also finally objected when the director of nursing was asked 
what would happen if Mitchell quit, but otherwise he did not object to Vogt’s opening, 
closing, or counsel’s other questions about efforts to hire another dentist.   

       In  addition,  attorney Vogt,  who  possessed  Smego’s  medical  records,  asked  the 
plaintiff  whether  he  was  taking  any  psychotropic  medications,  which  Smego  denied. 
Vogt  then  pressed  Smego  about  the  nature  of  his  treatment  at  Rushville,  prompting 
several relevance objections from Smego that were sustained. 

        Throughout the trial defense counsel further injected references to the procedures 
for requesting medical care and filing grievances, starting with telling the jury during his 
opening statement that Smego had failed to fulfill “his obligation” to complete requests 
for  medical  care  or  submit  grievances  in  order  to  notify  Dr. Mitchell  that  he  required 
dental care. Counsel elicited agreement from Mitchell and the director of nursing that the 
“Illinois  Administrative  Code”  imposed  on  Smego  a  duty  to  “submit  an  attempt  to 
resolve” complaints about Mitchell. And then in closing Vogt insisted that Smego “did 
not follow the law” and that, had he fulfilled his “responsibility to trigger the system” by 
submitting a healthcare request or filing a grievance, “Dr. Mitchell would have seen him, 
she may have taken care of his problem, [and] we wouldn’t be here.” Smego objected just 
once  to  this  this  line  of  questioning  and  argument,  when  Vogt  asked  the  director  of 
No. 15‐1629                                                                                Page 5 
 
nursing if the purpose of the procedure for submitting medical requests and grievances 
was  to  “avoid  ending  up  right  here.”  The  district  judge  sustained  this  objection  and 
instructed the jury to disregard Vogt’s question. 

      At no point did Smego move for a mistrial or ask for any curative jury instructions. 
Nor did he file any post‐trial motions after the jury had returned a verdict in favor of Dr. 
Mitchell. 

       On appeal Smego makes several related claims, all of which share the theme that 
attorney  Vogt  prejudiced  the  jury  through  inappropriate  questioning  and  argument. 
Smego  says,  for  one,  that  he  should  receive  a  new  trial  because  Vogt’s  references  to 
Wexford’s  inability  to  hire  more  dentists  violated  the  order  in  limine  restricting  such 
testimony.  And  similarly,  Smego  contends,  Vogt’s  questions  about  his  mental  health 
prejudiced the jury against him. 

       The problem for Smego, however, is that he let pass without objection all but a few 
instances of what he now characterizes as improper questioning or argument. The district 
court  granted  Smego  all  the  relief  he  requested  by  sustaining  his  few  objections. 
See Joan W. v. City of Chicago, 771 F.2d 1020, 1022 (7th Cir. 1985) (“Although the remarks 
were  clearly  improper,  the  relevant  inquiry  is  not  whether  they  were  improper  but 
whether the district court’s response, or lack of response, to the remarks was a prejudicial 
abuse  of  discretion.”).  Moreover,  comments  during  opening  and  closing  argument 
“rarely rise to the level of reversible error.” Soltys v. Costello, 520 F.3d 737, 745 (7th Cir. 
2008); see Williams v. Dieball, 724 F.3d 957, 964 (7th Cir. 2013). That is true even when a 
party does object, and by not alerting the district court to his concerns, Smego waived 
any appellate claim that the lawyer’s tactics were improper. See Williams, 724 F.3d 957, 
963–64  (7th  Cir.  2013)  (explaining  that  failure  to  object  to  opposing  counsel’s 
inflammatory  statements  describing  evidence  during  opening  statement  waived 
argument on appeal); Willis v. Lepine, 697 F.3d 826, 839 (7th Cir. 2012) (stating that by not 
objecting to opposing counsel’s questioning plaintiff failed to preserve argument). 

        Smego  further  criticizes  attorney Vogt  for  invoking  Rushville’s  system  for 
requesting medical care and filing grievances to imply that it was his own fault that he 
didn’t get adequate dental care because he hadn’t “followed the law.” Smego contends 
that  the  evidence  regarding  the  grievance  procedure  was  irrelevant,  since  he  was  not 
required  to  demonstrate  that  he  had  exhausted  administrative  remedies.  The  only 
possible  relevance  of  the  grievance  process  may  have  been  to  demonstrate  that 
Dr. Mitchell  was  made  aware  of  Smego’s  dental  needs,  but,  Smego  argues,  his 
No. 15‐1629                                                                   Page 6 
 
uncontested evidence demonstrated that Dr. Mitchell had known about his dental needs 
since their very first meeting in 2005, when she identified the 12 cavities. 

        Smego has a point. For one, Dr. Mitchell did not offer any evidence that Rushville’s 
system for requesting medical care demands that a detainee continue to ask the medical 
staff  over  and  over—to  pester,  as  the  hygienist  put  it—for  medical  care  that  the  staff 
already  knows  is  needed.  All  that  Rushville’s  handbook  says  is  that  detainees  should 
complete a healthcare request if they wish to see a dentist. Smego and his expert testified 
that they understood this to mean only that detainees should complete a form to bring to 
the  staff’s  attention  new  requests  for  care,  and  that  understanding  seems  sensible. 
Moreover,  as  to  the  grievance  system,  both  Smego  and  his  expert  testified  without 
contradiction  that  Rushville  did  not  even  permit  detainees  to  submit  grievances 
concerning medical care until beginning in August 2008, almost three years after Smego’s 
intake  visit  with  Dr. Mitchell  and,  indeed,  after  this  lawsuit  had  been  filed.  So  the 
contention  that  Smego  had  ignored  the  Illinois  Administrative  Code  and  wasn’t 
“following the law” appears to lack an evidentiary basis, and even now Dr. Mitchell does 
not explain how the grievance procedure could have been relevant if it couldn’t be used 
to complain about the lack of medical care. But here again Smego’s problem, as it has 
been all along, is that he did not object to the introduction of this evidence at trial, so his 
claim about its lack of relevance and resulting prejudice is waived. See Christmas v. City 
of Chicago, 682 F.3d 632, 640 (7th Cir. 2012); Griffin v. Foley, 542 F.3d 209, 218 (7th Cir. 2008). 

         We do not mean to minimize Smego’s concerns. But he did not act on them at trial, 
and  that  is  where  he  should  have  looked  for  relief  first.  If  he  perceived  the  degree  of 
prejudice that he now asserts, he could have objected more and moved for a mistrial. He 
did not. We recently expressed doubt that a district judge conducting a civil trial would 
ever  have  a  duty  to  declare  a  mistrial  when  no  party  has  asked  for  one.  See Collins  v. 
Lochard, 792 F.3d 828, 830–31 (7th Cir. 2015). Likewise, Smego did not move for judgment 
as a matter of law at the close of evidence or after the jury verdict, see FED.  R.  CIV.  P.  50, 
leaving us powerless to review whether the jury’s verdict is against the manifest weight 
of  the  evidence.  See Collins,  792  F.3d  at  831;  Consumer  Prods.  Research  &  Design, Inc.  v. 
Jensen, 572 F.3d 436, 437–38 (7th Cir. 2009). Accordingly, we must reject his claims about 
the conduct of the trial by Dr. Mitchell’s lawyer. 

       We have reviewed Smego’s remaining contentions, but none requires discussion. 

                                                                                       AFFIRMED.